Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 1 of 29

= ee a Bs a [LZe

AS ee Judge e Lobeyt yr —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Dan Bruun 03 Age eee cen wee

- FE havre yoke up te brithey- A eo
a a Wite died at tage 24 we leyp2 cll. devastaked, —
2 My bathe Asad bul ag the rd team, home Sh.
aS cA 1g, then. ioe BG BM
Pre LT E, AY bahind banana. Gade 7. yas ceaicsdle | —— ioe
gee My. bzethey nade the bd ggest naistike Chis —

i ia | Roe phe, eens nb whey, as serve fle
eo time and néds- tu Come home wh 1s dau ey
ee ee And. the cestot. gta ia Nn. we ee
a ee have seen _aha dd v0Gr Wirkefthan my

““" brother and x nee) him se a — ae =
= ee he Wh my sheuggles thyoush —my.dluarae __
me “eh have misset his Super} and would really

iy secenenenninen Like, saat he PONE a rT
é | han b yeurtor takingY i, SA to val
gees th, Ss ain ADen ou XL wif xe males GT
bed Sooh >t h gee ee ~

fe eee ee
ae ape oe o you an email_tender ny ae

: Oe fy eae See ee ee
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 2 of 29

 

Judg e Robart Ww -Prectt
J)2a Set Walnat- st

Des Moines str _
SOS0O F
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 3 of 29

~F & Rh I

 

ondcdble Judge RoBerT ud Heath,
Leave Wweting oan behaut ofour
cs i OSGO 7036

oo ClOomenty 40S ~<y_oca2-RP<4B Le cal
Sa Se ae por ouy son and our vay proud _
Jase of all his_accomplish ments before he. |
es was“ ntarcezcted and sina bea has
aed Been Raaregute) | aa 2

| Danhas alueusbeen a hurdwoslarn
3 anil Knows hourtobe Sell u@eret. Yau =
— Knowhet ogveat manhe. is by Vho lebhe-
~ asl) were dud one Ao Honorable. aoe
- behall ts have “him released. Se
yr Whe and E and. his who le-Lamilt ev rerds
ne: Cou ld Write pagece pages about yw) Psy
| al CSEy des te hevelease, but youd ready
er ee Lo oh as =e
Cod had) op lar or Dans Vee)
Sy lle _hewas incavceuted hob Spel ead ag sa ae

im __. ald-te be bheHter men, she UL OT Garg S 4
~~ stu ont oftrouh [re apbaciVAeceey ie
~ a aes: au letter tram a Sb Year

fS ni se black ona TUN. Us he w..Dan taught a
eS hice read andw~ ze and how Tt chang

an as tthe. Eb 1s now ne or Non te

 

 

 

 

Fd Fv RD

 

|
>

 

 

 

 

\

 

 

 
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 4 of 29

1Oo De

a
oor bare erent =

be home. with isdaughter ancl-Gumn a coda
We guarantee Dan will ne pies aa
FEE blew nin. Hehas whore herehohas as
aii al cepts Licensoard TH will nop 7
——hbe: huudlto ~ Dean te get 2 68s ES re

 

 

 

 

 

BAA jo Sele paves ces. askel me -fewriteon
| ner TEA aS ave pwotheir Qosart) _
not ableto ur ike Or. emés~phoy havent been _

 

ss ablere visit Dan since ho hasbeen sect
—SoutpCavolinn Ovound 3 years Now. Gibco me %
was intrclianaS ore able bUisTt. _*

 

iy Sama pa thy roi khawelen >
home before how, pass dusdy, Wy Dod
Yylso ask-or ons OVI YAN. CON. his F. oa: a
2 Syn, Mow ts, 20.20 and Nat isorDan

wig Cal Pepa iersen Seo Ay ae
senaily TL Dan hastaught Us 4

ee Wears mis te have Ran

mai Hype e JE wanted Yo yelland Scream abGed — =

__ eotho yemindel mer havetaMhn Ourtla Nh is

Se ele: eat Sytem toda Une ~

JS Wer “Hing ard bein brin g Ou son home. Lene a
) gor Ye cee h Vy. aaa) willy him hore,

2 _ Sn In 2) Ina Ayre get Sh
And) peab- Ve antihing us Grom peizene Seen

_ SEA: ph, ay a! han kyot. O° ei
Cr. \ Sten \nq-Cob BLESS 3 Danian Brown Sr eee

 

 

 
  
 

 

 

 

 

 

 

a=

 
Da n+ Diaw Broce 265-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 5 of 29
Bo Glenview Dr
Ca RBlub&, DA $/80/

 

123 Eyst Walrect Sr
Des Moines, FA 50309
     

U8. POSTAGE FAID
P bg

PRIORITY? [LAT BATEFNMELABEY us.

2 Pay
COUNCIL BLUFFS, lA

MOUNT
it =
$7.75
Re304E1 06665-99

ill

     
i

u ly Domestic only-

PRIORITY® FLAT RATE ENVELOPE TRACKED’
ONE RATE * ANY WEIGHT" se aN h
*MAIL x* ce |

Ce 4 U - “UY Co LJ UU

*

 

PRESS FIRMLY TO SEAL PRESS FIRMLY TO SEAL | |

eat ay UNITED STATES
Bd POSTAL SERVICE.

provided solely for use in sending Priority Mail® shipments. Misuse
may be a violation of federal law. This packaging is not for resale,

This packaging Is the property of the U.S. Postal Service® and is

DATE OF DELIVERY SPECIFIED* EP14H July 2013
(USPS TRACKING™ INCLUDED* se isiclakewes
$ InsuRANCE INCLUDED*
C=s\ PICKUP AVAILABLE wer
_. wo Al USPS.COM®
PSO0001000064

‘PaAdasan swy6U [Ny ‘s1oz Aine *S21A8S 181800 ‘S'S Hbiga

* Domestic only DER FREE SUPPLIES ONLINE

 
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 8 of 29

1805 Frances Ave
Elkhart, IN 46516

April 16, 2020

Judge Robert W. Pratt

United States District Court Judge
PO Box 9344

123 E Walnut Street

Des Moines, lowa 50309

RE: Daniel Lynn Brown, Jr. 05609-130

Dear Judge Pratt:

| learned to know Dan when he was a cellmate with Doug, a young man, that l
met through my work as a hospice social worker/bereavement counselor. Dan
was a very positive influence on Doug. Doug was released several years ago and
is now doing well. He is employed, in a stable romantic relationship and the
father of two young children. | credit Dan for taking Doug under his wing and his
positive influence on Doug. Since then, | have corresponded with Dan for —
several years. . Oo

In this time of COVID 19 | understand the danger of overcrowded prisons and _
the health risk to inmates and staff. This calls upon the legal system to make
difficult decisions. Which prisoners have shown the most evidence that they are
rehabilitated and are most likely to contribute to society? In this health crises
and economic recession, we need workers who help build our country’s

economy rather than too many prisoners who drain public resources.

| ask you to consider Daniel who has been incarcerated for over 12 years. |
invite you to check out his website, www.freedanbrown.com. Below is a quote
from a letter of support for commutation of sentence for Daniel Brown written
by Ronald E. Longstaff, retired US District Court Judge in lowa. Judge Longstaff
was the judge who originally sentenced Dan. The complete letter is posted on
Dan’s website and enclosed with this letter. | quote:

Mr Brown’s conduct was certainly serious and deserved a long

sentence. However the consecutive nature of the enhanced
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 9 of 29

penalties required on Count 15, an additional 300 months made the
sentence overly lengthy and harsh. Almost certainly his sentence
would be substantially lower if he were sentenced today. This was
one of the most severe sentences | imposed as a district court
judge. The sentence imposed was far greater than what was
necessary to achieve the ends of justice in this case. I support a
commutation of sentence for Daniel Brown.

| have enclosed a list summarizing some of the self-improvement classes he has
taken while in prison. He has not just taken classes, but demonstrated

___ leadership within the prison community. | think you would agree that he could

~ be described as a model prisoner. no a

Dan has a supportive family and a young adult daughter who provide great
motivation for him to continue his accomplishments on the outside. |!
personally have nothing to gain by Dan’s release, but as a fellow Christian and
advocate of social justice, | invite you to consider his case.

I encourage you or one of your aides to peruse Dan’s website. | think you would
recognize that Dan deserves a break and that he could contribute to a world
that needs more people like the person Dan has become.

Thank you for considering a Compassionate Release or Dan’s Clemency Case
#C 156423. |

Sincerely,

 

» MSW, LCSW

Social Worker and Bereavement Counselor —
bgsuderman@gmail.com

Home phone 574-293-6302

Cell phone 574-849-3255 |
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 10 of 29

UNITED STATES DISTRICT COURT.

 

| Tio
Pa **EXHIBIT eague*
Southern District of lowa
U.S. Courthouse ; — me Des Moines
* 123 East Walnut Steet” . me mo . Davenport
Des Moines, lowa 50309 | Ue Council Bluffs
ee :
- | | Se . |
Chambers of
RONALD E. LONGSTAFF
Retired .
515.284.6463
. July 24,2018

’ Mr. Larry Kupers, Deputy Pardon Attorney a
United States Department of Justice

’ 145'N Street NE. Suite SE

Washington, D.C. 2053

Re: Daniel Lynn Brown, oo ae
- Reg. No. 05609-0360. United Stdies v. Brown. 4:05-cr-00227-RP (SD. Towa)’
Applicant for Commutation of Sentence

Mr. Kupers:

Counsel for Mr. Daniel Brown recently notified me of his pending application for comroutation
of sentence. On December 7, 2007. sentenced Mr. Brown to 510 months. an extremely long
sentence due to the mandatory nature of the enhanced penalties.

1 support a commutation of sentence for Daniel Brown, and would be pleased to discuss these
circumstances further if you desire.

Sincerely, 7)

Ke a
Ronald E. Longstat?. o by Oe
US. District Court Judge. Retired

rel/ra

. Gc: John S. Afbanes

421 Bradley Lane
Chevy Chase. MD 20815
   

" This is nat anly O . I do, this -is who I am."
" *#* SEEKING FREEDOM THROUGH PRESIDENTIAL CLEMENCY: **#
. Clemency Case # C156423

Incarcerated since 2005, ‘disciplinary Free, serving : a 42. 5 year sentence.

* Non- Violent Offender, serving. an extra 25 years. for "etacking"

-- Corrected by the First Step Act, yet not applied retroactively, ot “as

eee, oe ee nee wee

™ Toastnaaters |] International, * Vicen President o of Education
.* National Federation of Professional Trainers, ‘Certified Personal Trainer,
. Certification # 510187. - NFPT Instructor ;
* Life Connections Program graduate - 5 years Mentoring/Teaching service
* Unicor (Federal Prison Industries) 10 years of service as Accounting/Pay Clerk
* Department of Labor, Office Management Apprenticeship Program, 4,150 hours to~
complete, completed in 2 years. .
* U.E.A.D. Honore Unit Program Facilitator/isison/Conflict Resolution
* Mentor/Teacher/Tutor/Curriculum writer
* Psychological Education Facilitator
* Team Building Facilitator
* Author of "Mission Possible" Workehop Series
+ Suicide Companion Cadre Team. Member.
* GED and” Special Learning Needs tutor
* Associate: of Vietnam Veterans of America Nenber/Volunteer
* Volunteer hours logged quarterly. oO
* Community Outreach Program Facilitator .
_ * World Vision "knit for kide! ; ; .
* Crochet Projects for group homes, homeless, and cancer patients.

" As a@ committed “Change Champion" I -am dedicated and determined to exercise
my, God given talents of leadership and teaching to empower others daily through
education and inspiration to realize their fuli potential. I teach that
learning equals change and it‘is not enough te know what ta do, you must do what .
you know. , oo .

Daniel Lyn Brown Jr.’ #05609-030
www. £freedanbrown.com

| DB tian f-
eae Sele

GOS Ptrances he

Elkhart, uEsie

ES cyst

 

X-RAYED & CLEARED BY U.S.M.S._ # fl

a neti iettlle nasal ci nit

Sadge. Revert WFrectt” RECE, VE
LLG Didriet Couxv Bugs. fle TPR 21 ony

9 4 44 : V0 sm r
‘ 7 € Wdabyuce Street /

Des Moines, Love. o09

jfidD ada nfyoLofaghef Ui gp tp cgi flaellf gpl fgflfotafffarsnnys

erat ere acat amet eee se! pling Paes! Some
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 13 of 29

Dear Judge Pratt,

| am writing on behalf of my nephew Daniel Lynn Brown Jr. # 05609-030 case number 4:05-cr-00227-RP
that you will consider the early release of him. We feel that Daniel has rehabilitated himself

while in prison and that he isn’t a threat to society.

He has family support to help him get back into the main stream of life outside of prison.

Please reconsidered his compassionate release.

Thank you,
7 |

Julie Eischeid
t > ” f
UNL Cuach@dsstioger-00027-Re-CrB Document 237 Filed 04/21/20
1Q 3 SO ‘ leit. ee Ut?) hac MASEL TREES EOE eet ea?
Oo pared (As alo 3 ATHENS TE 3
57sec

 

- vv §n2= Sh
_-RAVED & CLEARED BY U.S.M.>- fb {).2r- j , =
rl1% 2240
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 15 off pre l LY Fo of

Judge Pratt
[a3 E. Walant Se.
Des Moines, LH 50369

£ 2m wrileng you in be gards Fe 2 Waene pay
hamed Daniel Lyne Prown, Dancel is A Néphete of iene

Chreagh Maryprage Ayd Aave been Kiéledge ale OF hrs eal Y year

bF Ghswing yg,
tama recently beZired deyd's fC iu Coane :-/ Blel FS,

Lord, Tam ajags Gradiale o£ She CrerghTert Schoa oF Dealstry
and 4 are Blacyay besketholl Fay.
Some Time aye, Danrel re 74°5C I sead A let@epr Je
Kyle Norver whe was an ail Pher-car bosket ba 1 player at
Crecgyton ad is stew fu The VBR Mr. Hever Lelongs
fle a Grewf? of prefessonal players whe Fermed 2 Gre “7
called “Play For Jaslece. My. Navrer Trete gp tu Pela, [oen,
The S6n 6F 2 Wernursler. LT an ene los ing A) Copy eof ThIL
Letter which eypolacns th deTast tehy T fFee/+T wseld be
a Foud dedismy Te fave Panret hyne Broeehr peleased aL
Thes Come.
I Thauk you Fer any Couns dera Tron you C24 ths
POrTe@glar s°-Te#arl oon.
dingerely
Ko yuteyd te Firschecd
Fey 7 on d i. Erschecd
Jo% Ss. Heat Crrele
Counast BiaFlFs, LIES 5 62

¥S- Please CoaTagyT Merce Tr Can he oF hel f? .

Panel L/ha Brown
Feat willions hurd
P.0, Boy Byo
Salfers, SC 375790
Case 4:05-¢1-00227-RP-CER Document 237 Filed 04/21/20 Page wd erdedsgofso
ofa v
Dear Mr Kyle Korver,

| ham writing You in yegards Te & man who desparate! 'Y needs Some help:
Pefore T Go into This 4 tweant- 78 teH od eho Tamand wy relatronshig@

To The Person of inTeresZ . my hhame 1S Eaynrond iM Fischeid and 7 an a vretenf y
retired dentist in Coanar! Gly ffs,qzoea. J eylered The Fresh man Ajass at

CreghTon in the year 2F1759 , The Same year THT Pay! Sifas Arrived. I
graduated From The School oF DentrsTry at Greighfen in 1766.

fn (970,2 Vtrartred Ty/7e Brown oF Coand;| Bla fis etstame From a Family sfelerer

Chridren. This Family fost The wr F2the- at Bvery Youse age, The Teo aller boys
had already been gone and Mrs brsan was /t fe ter 4 Wine Ahridpen iTh The Coins

Stril in diapers. MY 4iFe, Julze, «25 The Therd oldest Ad hecaure A Care CGH 7

Q rery youn7zAze , m Freshman snhigy school. 2 mentien This Ts Zire You % 262tre
b racktgreund oF The Brean Faris ly. ,

Some oF The Younger boys, The very Food th Thay They ovos kf geo any nn t ~ wey

Lipeg on The edge AT Times, There was A discipine LON pert OE OE

- z ear .

This Te The loss °F thes €alher al Such ae "heap w part tyler. diszdeantove
ould he Dan Brown who was the Seventh Aigké « th oF nornral inle/trgerc®
jn that he had A Learning Problem called dyslexia y 4 peren Ayd rah Zor

Efimyipres pending and writing, Dan alice Ds get in Trovble OF
bat ditlvadiri s 7 ap ik CaleFornca asd ret vriea
. rhly when he 22s FrrTC en: fre ended “P ! ant ;
From home fressihtly ust SP). He ebentaaly
henge Abert Four Yeors Later. tHe “as a peal Saryrrer Ee 7 d
married @ Ginlwded ery well in School » She eas very inTelfe gent and Hee
worls For The 4.8. fFastal 6 Ystem. ; d Child
This brings me Te The issue aThand, Yan and his iF nae eee ye ne
hamed Danre/ Lyne Grown. Danrelt yne had a1 Z Tn eg Daniel aud
very infelcGent with aloT of Taleql.’ He Could do ry KA maybe be Fore
marrying 7 very hice Gir] eho had lesa her we tes me was Christen 2

Seheof aqé ard tas rarsed by ber Grand gaqrenzy +a ery Forty G12
in Thav her wether had Previde Myeney for her Fatar

She irisely USed Co atlend CrergyTon. hada Good

Danre/ and Ghreslin a had se much Jong Por EGC07 os 7 had Ai

Job 2nd She had a College edacatren And 4 bpegnl CALUre. « , a4 apa
Chrld teho wns possibly only Five years old e-hen Cradgedy Struck, Carl
developed A rare CaNGer and died ACTH? AGe of Thirly. J

Thiy lepU Paniel wrth Che responsiblity oF Peis 7° Sal Ahi h -

StH, Daneel had a eT Jorng For hruq. fe had A Food Joo, aan Ce geo
and had Talent; thee Boald Things zo wreng P Daniel did hare Some
jeS¢e early in Growing af. fe ts Felh~ reagre That AT Te iges he.
dcd Irbe on the edge. Ih m7 estimaTfon, L That The loss of AQhrstina
and The Fact ThaT hrs Father hod brg resge 2S “eell, way Aate.
Conti beled 10 Doniel Yering Fereard,
nO ADE MEOOPT RG Cr Dennen 257 Fes GEG Pa9E TT LF ye
hint when he ters in federn] Prison (Hn Tilinois. Sinae Then he nas bee
Trans Févred Te federal Prison on South Arrretinga: th Threwzh Our ee
leiTh himand eheting leTteps T Se? so mach Potenzea | Yood *4 hiv.
Find Daniel To be AMA ef STrOUNF Chris Tea Farth and Fote c7e be

Conveys This To oThers. He is a good speaker and Communicales vel! ay d
t Thnk he *s

2 whe Shares This Farln: LutTh aTthers . TRuyi
he ebery 7eTg rhs Ta omee Te Ssqreaf Th goed Hews, a Gone Today,
WaT a do know 7s ThaT2F All Che prrseners jh TheS oun y tox ,
t Thuk he would have oye 6F Tht best Chances oF malig Lc *
Sodrety, tleosfd have Je pal hem hrgAT az 7he 72f*. +

Lam wrj ling you Thés /etler- because Parrel wegues 70
do 80. Ingybe he thoaghe That Since T am 2 Terre or ay Ss

e Somze Pall. ed. er i

Creket holder, worl ave Some pp

Cyréecghton and of All oF cls adadempe aud Sports Pre qraws and F/so
oF yer tho hans dene 56 much For 7h ey yrvers ily,
Zn ending, £ Con

‘LZ emphasize enex7h LZ Think C5 Trae For 7hrs
Youn MmMIn Jo Come’ home. PorTy T-0 years in fshrsok, trope aA
PrayAol.-

As Z understand: T, You belong Te ® Groag oF FThMeHes 279
tay Possibly help Peper /eye Dgonre!. LF yor @ay half Fs) any
-d -~. LF At ash Foryour prayers. IP Your tt id
oe ~on about Ths @ase, Tale Wud ZT t2ould do our best Fo hip
/ Ze i

with Tas abe. .
TF we Con be oF ASSISTANCE, We Can be Goutacfed 2tIhe Pollbtaj tag

address ander Gell humber: Mre mrs Rayner Firscherd
{O03 Sogth Wirt! Cireale
Coung:! BlalFs, LH F/FO3

Cell LL Ip) peop Ze
Cell: (if) 3/0-b176

Sinaerety
Keyiqen d Fis ch eid

Ps. tam endlosing 4 Copy oF the Let7er zhal Paymre/
wyeTe US which ey plains w2ch better Then I

O08 Te hrs SiTwatron .

Cappy
 

BEFORE INCARCERATION

* Graduated Lewis Central High School 1994
* Attended Metro Tech Community -Collége 1995-1996 ©
* Married High School sweetheart-Christina Dawn Brown 1997
* struggled with Aleohol/Drug addiction 1994-1998 |
* Indicted for Methamphetamine charges 1996
* ‘First arrest ever, 14 month split sentence, clean and saber.
* Birth of beautiful daughter, Caitlynn Christyne Brown 1999
* Salesman for ABC Suppy Company 1999-2004
* Licensed Realtor® in 2001, worked: for NP Dodge Realty
* Partner in D.J.&C. Investments, real estate holding company.
* Elder ‘at New Horizons/Grace Presbyterian Church
* Pillar of my community.

eeeeEee May 3, 2004, lost my wife to cancer *******

 

_. After “the death of my wife’ I could not manage my grief, the disease of
addiction took over and I failed everyone. I started drinking alcohol and using

drugs to dull the pain, it did not work, the disease progressed until -my arrest.

aeeeee® oT AM NOT THE MISTAKES OF MY PAST **x##+#
  

Case 4:05. 29502 RX, P-CFB Document 237 gfe

 

" This is not only Wat I do, this -is who I am."
1 REE SEEKING FREEDOM THROUGH PRESIDENTIAL CLEMENCY: ***

* Incarcerated since 2005, disciplinary free, serving a 42.5 year sentence,
* Non-Violent Offender, serving. an extra 25 years for "stacking"
corrected by the First Step Act; yet not applied retroactively.
* Toastmasters International, Vice-President of Education
* National Federation of Professional Trainers, ‘Certified Personal Trainer,
- Certification # 510167. - NFPT Instructor ,
* Life Connections Program graduate - 5 years Mentoring/Teaching service
* Unicor (Federal Prison Industries) 10 years of service as Accounting/Pay Clerk
* Department of Labor, Office Management Apprenticeship Program, 4,150 hours to.
complete, completed in 2 years. .
* U.E.A.D. Honors Unit Program Facilitator/Liaison/Conflict Resolution
* Mentor/Teacher/Tutor/Curriculum writer
* Psychological Education Facilitator
* Team Building Facilitator
* Author of "Mission Possible" Workshop Series
# Suicide Companion Cadre Team. Member
* GED and Special Learning Needs tutor
* Associate: of Vietnam Veterans of America Member/Volunteer
* Volunteer hours logged quarterly.
* Community Qutreack ‘Program Facilitator . ; .
| * World Vision "knit for kids."

* Crochet Projects for group homes, homeless, and cancer patients.

"As a committed "Change Champion" I-am dedicated and determined to exercise
my -God given talents of leadership and teaching to empower others daily through
‘education and inspiration to realize their full potential. I teach that
learning equals change and it‘’is nat enough to know what to do, you must do what

you know.
Daniel Lynn Brawn Jr. #05609-030
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 .. Page-20 of 29

Daniel Lynn Brown Jr. #05609-030
FCI Williamsburg
P.O. Box 340
Salters, SC 29590
www. freedanbrown.com

Mr. Kyle Korver,

Greetings, I want to first say Thank YOU. Thank you for your
contribution in bringing a ray of hope and joy to incarcerated
citizens.

I was born in Omaha, Nebraska August 21, 1976 and married
Christina Dawn McManus on November 1, 1997. The reason I share
this quick background is to allow you to see the reason for this
letter. My wife graduated from Creighton University in 1996 and we
spent alot of time on campus and especially as an alumni. We
~ -~attended most events on campus and I remember watching you practice
and play while you were at Creighton, these memories are fond for
me.

I lost my wife to a rare form of cancer on May 3, 2004, 10
days shy of her 30th birthday and a year into your professional
career. Every memory I have of her is precious. I made a huge
mistake after her death, I began to drink heavily and started using
drugs. These decisions altered the course of my life, and my
daughter, and family. I have been incarcerated since October of
2005 with a projected release date of 2042.

Mr. Korver, when I saw the article about your participation in
"Play for Justice", I thought about divine intervention, you could
be a key player in my quest for justice. I have worked hard these
past 14 years of incarceration to obtain relief and return home to
my family. I have two federal Judges that support my quest for
relief and a law change through the First Step Act. The change in
law should have set me free on September 20, 2019. However, the
law was not made retroactive.

I am asking for your support. Before you reply I ask that you
please visit my website at www.freedanbrown.com to ‘read for
yourself that I am deserving of a second chance, or redemption.
—

Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 _Page 210f29.

One call from you to President Trump would be all that it
takes. I have had a Clemency Petition ( # C156423 ) that has been
pending since 2011. The commutation process is very slow and it
takes names like Kim Kardashian and Kyle Korver to push past the
red tape and see justice done. I have done everything possible to
obtain relief Mr. Korver. You would be redeeming my life and
restoring me to my family. I look forward to hearing from you.

Thank you for taking the time to read about me and respond.

Oh
bh. &. i a

Daniel Lynn Brown Jr.
January 5, 2020

at ee ete
 

  
   

Raymon Eiscnete Cc *
103 S. Hill Cir. ase 4:05-cr-00227-RP-C
1A 515 -CFB D {
Council Bluffs [A 51503-0341 ocument 237 Filed 04/21/20 Page 22 of .
: Boe ao <a. 4
3 APR Ia ia
2020 -oftever / USA italy
Ve coal OL ET
= :
Jad ge. Pratt e
|} 3 E. Walnggv sZ. £Ce
. 5
| Des Moines, LR 563697 APp VE
D & CLEARED BY w sas JL | Cle 2] D
ii Nt Sayrik Or Ll2y
“Eby p'Sr Aley

ECKERT BSAC SRS ae UyppefdfPhedypgffUbaphel Aly php l EPH Ap fepraed pf efit lf

 
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 23 of 29

Judge Robert W. Pratt
123 E. Walnut Street

Des Moines, IA 50309

Patrick K. Plumlee

581 Meadowbrook Ln.

Harrodsburg, KY 40330

RE: Daniel Lynn Brown Jr. #50609-030

Case No. 4:05-cr-00227-RP

Honorable Judge Pratt,

Thank you for agreeing to review Daniel’s case. | sincerely hope that you find cause for relief.

| have known Daniel since 2007 and have always found him positive and helpful for those
around him.

He goes out of his way to calm tense situations when it would be easier to ignore them. | know
many people that he has helped (including me) at no advantage to himself.

Please give Daniel a second chance. We need more people like him in society.

Thank You.

Sincerely,
\ lled 04/21/20 Page240f29
p vy P| (.¢e Case 4:05-cr-00227-RP-CFB Document 237 Filed ak, 08 ,
KO Flam :

   

LESINGTONM KY <8 i h.
i % ’
3 el he titeniecod Ltt AS APR oTeO PMS 1 Nae
Harrods burg ; KY 40330

: : ha
Judge Robert iW. Pratt ~My

App . ~'
° Ly Pg -)
bat 3 E. Wal nut 5 treet in pote o ng “ doy er
Des Moines, TA 50304 I'S Kay Gags,
“ny,
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 25 of 29

Judge Robert W. Pratt
123 E. Walnut Street
Des Moines, IA 50309

Max O. Plumlee
130 Mac Court
Harrodsburg, KY 40330

RE: Daniel Lynn Brown Jr. #50609-030
Case No. 4:05-cr-00227-RP

Honorable Judge Pratt,

| am writing this letter in support of Daniel Brown. | have known this man for
over ten years. | have personally witnessed his stellar conduct and positive
attitude, in the face of trying circumstances. | went to church and bible studies
with him over the years and | know he is a changed man. When he gets out of
prison, | am confident he will be a very productive member of society. | urge you
to reunite him with his family and community. He will not disappoint you.

Mag L (flomrer
    

26 of = Cetehial ing ee:
F m 37 Filed 04/21/20 eas | F re
M dx Porm vez Case 4:05-cr-00227-RP-CFB Document 2 LEXINGTON KY 405. / é e) c
130 MaAc. CouRT «

mE

of eo
30
HA RRODSBURG | KY 63

X-RAYED & CLEARED BY USMS Oe

Topas Roseer Wl: Frarr RECEIVED
a £. laineT 7"

APR 2 1 2020
50307 CLERK OF DISTRICT COURT
De5 Moines, JA SOUTHERN DISTRI: OF IOWA

pene sii ,
= ~ mo Hilhdabye yl alin Hyelilye il
Sao Boao
Case 4:05-cr-00227-RP-CFB Document 237) Filede04/21/208 Rage ar of 29
Crse_ Vy, Yi05-Cr~ 0024a7- EP

 

 

“So Age Pact, a — April 13™ 2020

 

 

 

im ceetings Sir , today ss _my_clayg iter,

 

 

Coatlnn Cheistyrne Broun s As lointhdas _ Her anc
Tt hav a tmaiton Where rc ai\ and bute her |

 

 

Up » be the very Gest Person ~to si SK her

t

 

 

a Hippy Bictkdey "on her special day. Thank.

"Ged frat Sis rrocnmn 5 Wa S_imy dag and.

 

 

hour to | PAWe Ina cell +o all her and lake

|her op... She Vs. creat ly tte sned at

 

 

Cimpus at fhe Univer sity ot Lawa where.
She 1S @arnng- her Bachelors Degree The Psychalegy.

 

 

 

 

 

Th raue h phone alls, le Hees and. emails 7 have.
remained close to bec as She hes armun into a

 

 

 

 

ae going lady . I pray that thes LS ty last

 

/
bi cthday —pillimiss Wik hee
“Judas. Pratt. you and I have had

 

 

Sevecal “divine appointments aver fhe Course
ot these past PA years. TL, wirhout knows

 

 

 

Gye vu fel /Cve_Gou Gre _Qman_of fartA 2D have
LJ tnessed G ok USing You ina ba ig h ty Jag «

 

 

‘ton (CAS Yau allowed Gok +6 vse nk
QN\lowed me eo seo +he birt of Cai tlynn

 

 

 

 

fe with her. ho may not remember but
Cheistmas of 300\ we Seat YoU a Christmas

 

 

Cet anda Larnly i Crue, Lider Caityan Was
tive ancl we Were GQ happy brs tan ly Luing

 

 

 

 

 

Qa feiry tele life
Case 4:05-cr-00227-RP-CFB Document 237 Filed 04/21/20 Page 28 of 29

dh OT am Bank fil 4Aat ZF pes aflerded ye
oppottuaity to spend He last five gears oF
{Hleas Lutes — fe. tok. her Grd diate aug ites ———

Gest. 1e Geet S FT do pot Clan to onderstard

 

Hu ways of Godt but EF clo kno frat
Om (00S. (on Gnd mercy Gllowed precious

ime Wi te Christine ancl. _G. tlgan . LD knot _ =
aa fhe SAmnre. Binpas sian Grd sner€ Gy

| redeen_ = ite, And. albu _tre_ YO

| Soenat de ee bats at mag 5 nai hiei a
ALhves tun PA Prom a

Reman These fast LY fe yeas. have tag ht a
ne Shak Ester momen LS _preccous . ee

He lieve 1 am _ always Ad ivinely si ido. ci

 

{believe TF will always. take the rig ht torn

oF She cook TE believe God will always make
a Loay Where there 1S “Wa War. The death of

[hay Ls ife set all this in motion and ED believe
Lin a _druine_ pur pose. rn adversity. Thank fo.

 

 

 

{ henpen Mion to oe nO va a as

— Showias Quyapassicn. to me Anck Mésro

 

 

Sincerely

 

a | — DDB eau fof pam —
——— = a own

Daneel Lonw : ——————

 

Pe

 

 

 

 
TS ase 4:05-cr-00227-RP-CFB Document 237 Filed-04/21/20:. Page 20! 01-2
Name:_Yanio|_ 3

 

 

TOW m~

Register Number: OSGO?-O30 “amaies ves a"
FCI Williamsburg mS Ba RE BS
Inmate Mail
P. O. Box 340 __ .
Salters, SC 29590 Tua g é. Ro bect W. Pratt ECg,

| # f =

/Q3 E. Walnut Street tp, Vy
2] 2025

; / 4 ) CLE
-LEARED BY U.S.M.$ De 5s Moines , a 50507 Sourgp lt mse
E eas. LE 7

or,

SBnStS-SoSeaT i TUT TT La To ee Ee EL
